DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 07, 2022.
Claim Rejections - 35 USC § 112
Claims 12 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 12 and 22, it is unclear how the semi-crystalline polyamide (A) comprising units derived from hexamethylene diamine [-NH-(CH2)6-NH-] distinguishes over the nylon 6I/6T (B).  In this regard, the semi-crystalline polyamide (A) does not preclude additional units from isophthalic and terephthalic acids and the nylon 6I/6T (B) embraces semi-crystalline nylon 6I/6T.
In claim 20, it is unclear how the PA 6/6I6T (A) distinguishes over the nylon 6I//6T (B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0141166 (Rodgers).
Rodgers discloses an additive manufacturing method for producing a 3D part inclusive of selective laser sintering (meets Applicants’ process) comprising a composition containing A) a semi crystalline polyamide derived from lactams and/or aliphatic diamines and dicarboxylic acids such as PA 6 (meets Applicants’ semi crystalline polyamide (A)) and B) an amorphous semi-aromatic polyamide inclusive of PA 6I/6T (meets Applicants’ nylon 6I/6T (B)) (e.g., abstract, [0003], [0069], [0077], [0169], examples, claims). Rodgers discloses 80/20 blends of semi crystalline PA 6 and amorphous PA 6/3T (Examples 1 and 9). 
In essence, Rodgers differs from present claims 12, 14 and 20 in not expressly setting forth a composition, in powder form, comprising nylon 6I/6T as the amorphous polyamide (B).  To the extent Rodgers clearly discloses PA 6I/6T as a viable amorphous polyamide functional alternative to the exemplified PA 6/3T [0077], it would have been within the purview of Rodgers’ inventive disclosure, and obvious to one having ordinary skill in the art, to use PA 6I/6T as functional alternative to the exemplified PA 3/3T of Examples 1 and 9 with the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  As to the powder form, it would have been within the purview of one having ordinary skill in the art to use the above-modified polyamide blend comprising PA 6I/6T in powder form for producing 3D parts via the disclosed selective laser sintering process.
As to claim 15, it would have been within the purview of one having ordinary skill in the art to determine the appropriate powder diameter (inclusive of those presently claimed) in accordance with the processing parameters.
As to claims 16-18, considering that Rodger’s above-modified polyamide blend  is similarly-constituted, it would be expected to possess the same melting and crystallization properties. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).
As to claim 19, it is noted that the sinter powder is defined in a product-by-process process.  It would have been within the purview of one having ordinary skill in the art to produce Rodger’s powders for selective laser sintering by grinding at any appropriate temperature (inclusive of that presently claimed), absent evidence of criticality therefor.
As to product-by-process claim 21, Rodgers discloses 3D parts produced from an additive manufacturing method inclusive of selective laser sintering.
As to claim 22, the introductory phrase, "A process for broadening the sintering window" does not serve to patentably distinguish the present claims from Rodger’s disclosure.  This language, in effect, simply states the result of using a nylon 6I/6T in combination with a semi-crystalline polyamide.  Inasmuch as Rodger’s above-modified embodiment similarly utilizes PA 6I/6T, the same sintering window broadening would be expected by one having ordinary skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12 and 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-24 of copending Application No. 16/321,079 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a similar process for producing a shaped body by selective laser sintering of a SP comprising the same polyamides (A) and (B) further in combination with a polyaryl ether.  Given the presently claimed “comprises” term, the polyaryl ether component is not precluded from the present claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 12 and 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-226 of copending Application No. 16/321,089 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a similar process for producing a shaped body by selective laser sintering of a SP comprising the same polyamides (A) and (B) further in combination with a reinforcing agent.  Given the presently claimed “comprises” term, the reinforcing agent component is not precluded from the present claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 12 and 14-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-28 of copending Application No. 16/652,444 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a similar process for producing a shaped body by selective laser sintering of a SP embracing the same polyamides (A) per claims 19 and (B) per claim 20 further in combination with an infrared reflector.  Given the presently claimed “comprises” term, the infrared reflector component is not precluded from the present claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive.
Applicants’ contention that the semi-crystalline polyamide (A) distinguishes over the amorphous nylon 6I/6T (B) is not commensurate in scope with claims, which do not define the nylon 6I/6T as an amorphous component.
Applicants’ arguments that Rodgers neither discloses nylon 6I/6T nor selective laser-sintering embodiments are not well taken.  Rodgers clearly discloses selective laser sintering as a viable additive manufacturing method alternative for producing 3D parts and nylon 6I/6T as a viable amorphous polyamide alternative.  Case law holds that a reference may be relied upon for all that it teaches, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”, In re Gurley, 31 USPQ2d 1130.
Applicants assert that the additional experimental data presented in the Rule 1.132 Declaration filed August 15, 2022 demonstrates surprising and positive technical effects for using polyamide 6I/6T as compared to Rodgers’ exemplified polyamide 6/3T.  Due to the poor photocopy qualify of the attached Tables 1-4, however, it is difficult to discern many of the recited numerical values.  Moreover, while Table 3 shows that the broadening of sintering window of C39 (6.5), comprising 76.6 wt.% PA 6 and 21 wt.% PA 6/3T (AP0), is lower than I36 (11.6), comprising 76.6 wt.% PA 6 and 21 wt.% PA 6I/6T (AP6), and I38 (7.3), comprising 76.6 wt.% PA 6 and 21 wt.% PA 6I/6T (AP8), applicants have not laid the requisite foundation upon which to conclude that the demonstrated results are “really unexpected”, In re Merck and Co., Inc., 231 USPQ 375.  Specifically, it cannot be determined whether the lower broadening of sintering window of 6.5 for C39 is due to the use of PA 6/3T or due to the fact that the PA 6/3T (AP0) has a zero viscosity of 72,000 which is much higher as compared to PA 6I/6T (AP6) and PA 6I/6T (AP8), with lower zero viscosities of 770 and 2,070.   Based on a comparison of the broadening of sintering windows of I36 with I38, it would appear obvious that use of a lower zero viscosity results in a higher broadening of sintering window.  The burden of showing unexpected results rests on he who asserts them, and these results must be unexpected, not just different, In re Klosak, 173 USPQ 14.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765